 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                   ***

 4    DARRAL ELLIS,                                            Case No. 2:19-cv-00320-JAD-EJY

 5                   Plaintiff,
                                                                            ORDER
 6            v.

 7    CLARK COUNTY DETENTION
      CENTER MEDICAL, et al.,
 8
                     Defendants.
 9

10   I.     DISCUSSION

11          According to the Nevada Department of Corrections inmate database, Plaintiff is no longer

12   incarcerated at Southern Desert Correctional Center, and Plaintiff has not filed an updated address

13   notification with the Court informing the Court of his current address. The Court notes that

14   pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

15   court written notification of any change of mailing address, email address, telephone number, or

16   facsimile number. The notification must include proof of service on each opposing party or the

17   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry

18   of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.

19   This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his updated

20   address with this Court. If Plaintiff does not update the Court with his current address within thirty

21   (30) days from the date of entry of this order, the Court will dismiss this action without prejudice.

22   II.    CONCLUSION

23          For the foregoing reasons, it is ordered that Plaintiff shall file his updated address with the

24   Court within thirty (30) days from the date of this order.

25

26

27

28
                                                       1
 1
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court shall
 2
     dismiss this case without prejudice.
 3
            DATED THIS 21st day of November 2019.
 4

 5

 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
